Citation Nr: 1146549	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  09-11 060A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to recognition as the Veteran's surviving spouse for purposes of receiving VA death benefits.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) benefits pursuant to 38 U.S.C.A. § 1318.

3.  Entitlement to service connection for the cause of the Veteran's death.

4.  Entitlement to a rating higher than 30 percent for posttraumatic stress disorder (PTSD), as an accrued benefit.

5.  Entitlement to VA death pension benefits.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from April 1988 to April 1992.  He died in March 2008.  The appellant is claiming entitlement to VA death benefits as his lawful surviving spouse.  She appealed to the Board of Veterans' Appeals (Board) from a May 2008 RO decision that, in pertinent part, denied service connection for the cause of the Veteran's death (one basis for DIC), also DIC pursuant to 38 U.S.C.A. § 1318, accrued benefits, and death pension benefits.

As support for her claims, the appellant testified at a videoconference hearing in October 2011 before the undersigned Veterans Law Judge of the Board.


As will be further discussed below, the evidence on file raises the issue of whether the appellant is, in fact, recognizable as the Veteran's lawful surviving spouse as some of the evidence of record suggests they divorced in 2005 and did not remarry prior to his death in 2008.  This threshold preliminary question of whether they were married when he died must be answered prior to adjudicating her claims for service connection for the cause of his death and for death pension benefits.  The remand of these claims to the RO, to try and obtain this clarifying information, will be via the Appeals Management Center (AMC) in Washington, DC.

Conversely, the claims for § 1318 DIC and for accrued benefits must be denied as a matter of law and, therefore, it is permissible to go ahead and decide these other claims.


FINDINGS OF FACT

1.  The Veteran died in March 2008.

2.  His service-connected disabilities were not continuously rated as totally disabling for at least 10 years immediately preceding his death.

3.  The appellant filed her claim for accrued benefits in April 2008, within one year of his death.

4.  But at the time of his death, there were no due but unpaid benefits to which he was entitled at death under existing ratings or decisions or those based on evidence in the file at date of death.

5.  He also had no claims pending at the time of his death.


CONCLUSIONS OF LAW

1.  The criteria are not met for § 1318 DIC.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2011). 

2.  The criteria also are not met for accrued benefits.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2011); 38 C.F.R. § 3.1000 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

Additionally, in claims for DIC benefits, § 5103A VCAA notice must include:  (1) a statement of the conditions, if any, for which the Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate the claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate the claim based on a condition not yet service connected.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007). 

A May 2008 post-adjudication letter from the RO advised the appellant of the type of evidence needed to substantiate her claim for DIC under 38 U.S.C.A. § 1318 and her claim for accrued benefits.  A June 2011 letter also advised her of the type of evidence needed to substantiate her claim for DIC under 38 U.S.C.A. § 1318 and for accrued benefits and explained what evidence VA was obligated to obtain or to assist her in obtaining and what information or evidence she was responsible for providing.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.  See also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  And since providing that VCAA notice in June 2011, the RO has readjudicated her claims in a September 2011 supplemental statement of the case (SSOC) - including considering any additional evidence received in response to that additional notice.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) and Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (both indicating that a subsequent readjudication of the claims - including in a SSOC, after providing all necessary additional VCAA notice, effectively rectified ("cures") the inadequacy or incompleteness of the notice that was provided prior to the initial adjudication of the claims).

Moreover, as will be discussed more fully below, the claim for § 1318 DIC requires the Veteran to have been rated as totally disabled for at least the 10 years immediately preceding his death, which has not been shown.  And the claim for accrued benefits requires that he have had a claim pending at the time of his death or else be entitled to benefits under an existing rating or decision, which also has not been shown.  So both of these claims must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  And in this circumstance, where the law and not the evidence is dispositive of the claims, the duties to notify and assist are inapplicable because no amount of notice or assistance could possibly aid in substantiating the claims.  See Mason v. Principi, 16 Vet. App. 129 (2002); DelaCruz v. Principi, 15 Vet. App. 143 (2002) (VCAA not applicable where law, 

not the factual evidence, is dispositive); Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no effect on appeal limited to interpretation of law); see also VAOPGCPREC 2-2004 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  See also Wensch v. Principi, 15 Vet. App. 362, 368 (2001).

II.  Analysis

A.  DIC under 38 U.S.C.A. § 1318

Pursuant to 38 U.S.C.A. § 1318(a), benefits are payable to the surviving spouse and to the children of a "deceased veteran" in the same manner as if the death were service connected.  A "deceased Veteran" for purposes of this provision is a Veteran who dies not as the result of his/her own willful misconduct, and who either was in receipt of, or entitled to receive, compensation at the time of death for a service-connected disability(ies) rated totally disabling.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22(a).  The service-connected disability(ies) must have been:  (1) continuously rated totally disabling for a period of 10 or more years immediately preceding the Veteran's death, or (2) continuously rated totally disabling since the Veteran's discharge or other release from active duty and for at least 5 years immediately preceding death; or (3) the Veteran was a former prisoner of war (POW) who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  Id.  The total disability rating may be schedular or based on individual unemployability under 38 C.F.R. § 4.16.  38 C.F.R. § 3.22(c).

"Entitled to receive" means that, at the time of death, the Veteran had service-connected disability(ies) rated totally disabling by VA but was not receiving compensation for reasons specified in the regulations which are not relevant here, or because the Veteran had applied for compensation but had not received total disability compensation due solely to clear and unmistakable error (CUE) in a VA decision concerning the issue of service connection, disability evaluation, or effective date.  38 C.F.R. § 3.22(b). 

Benefits may not be paid under this chapter by reason of this section to a surviving spouse of a Veteran unless (1) the surviving spouse was married to the Veteran for at least one year immediately preceding the Veteran's death, or (2) a child was born of the marriage or was born to them before the marriage.  38 U.S.C.A. § 1318(c); 38 C.F.R. § 3.22(d). 

Claims under 38 U.S.C.A. § 1318 will be adjudicated based on decisions rendered during the Veteran's lifetime.  38 C.F.R. § 20.1106. 

Thus, the only possible ways for the appellant to prevail on a claim for benefits under 38 U.S.C.A. § 1318 would be:  (1) meeting the statutory duration requirements for a total disability rating at the time of death; or (2) showing that such requirements would have been met but for CUE in a decision on a claim filed during the Veteran's lifetime. 

At the time of his death, the Veteran's service-connected disabilities were:  PTSD (rated as 30-percent disabling), degenerative osteoarthritis of the left knee (rated as 10-percent disabling), degenerative osteoarthritis of the right knee (also rated as 10-percent disabling), a residual scar due to subcutaneous mastectomy (rated as 0-percent disabling, i.e., noncompensable), and a scar of the right 5th finger (also rated as 0-percent disabling).  His combined service-connected disability rating was 50 percent.  See 38 C.F.R. § 4.25.  In a December 2007 rating decision, the RO determined he was not entitled to a total disability rating based on individual unemployability (TDIU).


According to 38 C.F.R. § 3.22 , the Veteran must have been receiving, or entitled to receive, compensation benefits at the time of his death; the Appellant cannot establish her entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 by merely showing "hypothetical" entitlement.  Rodriguez v. Peake, 511 F.3d 1147, 1156 (Fed. Cir. 2008).

The Veteran did not have a total (100 percent) rating at any time during his lifetime.  The appellant also has not contended there was CUE in any of the rating decisions issued during his lifetime.  CUE must be pled with sufficient specificity.  See Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  It also is more than a mere disagreement with how evidence was weighed or evaluated, or a failure in the duty to assist, and must be based on the evidence and law existing at the time of the decision in question.  Moreover, the alleged error also must be patently evident on its face and of a kind that reasonable minds cannot disagree on, such that, if not made, it would have manifestly changed the outcome of the prior decision in question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

Accordingly, the Veteran did not meet the statutory duration requirements for a total disability rating at the time of his death in March 2008.  For these reasons, the Board must conclude that the requirements of 38 U.S.C.A. § 1318 have not been met.  The claim for DIC benefits under this statute, therefore, must be denied as a matter of law. Sabonis, supra.

B.  Accrued Benefits

The appellant also contends that she is entitled to accrued benefits, essentially asserting the Veteran should have had a higher rating for his 
service-connected PTSD during his lifetime.

During her October 2011 videoconference hearing before the Board, the Appellant testified that the Veteran's PTSD led to his drug abuse and, in turn, eventual death.  She also said he routinely experienced cold and night sweats, was verbally abusive to her, and was unemployed - although he had enrolled into an art institute program.

The Veteran died in March 2008.  The appellant filed her claim for accrued benefits in April 2008, so the month after his death.

Accrued benefits are defined as periodic monetary benefits authorized under law administered by VA, to which a payee was entitled at his or her death under existing ratings for decisions or those based on evidence in the file at the date of death, and due and unpaid.  38 U.S.C.A. § 5121(a) (West 2002 & Supp. 2011); 38 C.F.R. 3.1000(a) (2011).  An application for accrued benefits must be filed within one year after the date of death.  38 C.F.R. § 3.1000 (c) (2011).  This claim therefore was timely filed. 

But in Jones v. West, the United States Court of Appeals for the Federal Circuit  (Federal Circuit Court) concluded that for a surviving spouse to be entitled to accrued benefits, a Veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision. Jones, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  The Federal Circuit Court explained that a consequence of the derivative nature of the surviving spouse's entitlement to a Veteran's accrued benefits claim is that, without the Veteran having a claim pending at time of death, the surviving spouse has no claim upon which to derive his or her own application.  Id., at 1300. 


An accrued benefits claim is, under the law, derivative of, but separate from, the Veteran's claims.  See Zevalkink v. Brown, 6 Vet. App. 483, 489-490 (1994), aff'd, 102 F.3d 1236 (Fed. Cir. 1996).  Thus, in the adjudication of a claim for accrued benefits, the claimant is bound by the same legal requirements to which the Veteran would have been bound had he survived to have his claims finally decided. 

In adjudicating the appellant's claim for accrued benefits, generally, only evidence contained in the claims file at the time of the Veteran's death may be considered.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000. 

A review of the file reflects that, during his lifetime, the Veteran had a 50 percent combined rating for his several service-connected disabilities effectively since August 2006.  In August 2007, he filed claims for increased ratings for his 
service-connected disabilities and a claim for a TDIU.  In a December 2007 decision, however, the RO denied these claims.  He was notified of that decision by way of a letter dated in December 2007, and he did not file an appeal.  So that decision became final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  

According to the claims file, there was not any pending, unadjudicated claim from the Veteran at the time of his subsequent death in March 2008.  There equally is no indication he was entitled to any unpaid periodic monetary benefits under an existing rating or decision at the time of his death.  As such, there is no derivative entitlement to accrued benefits payable to the appellant, and her claim resultantly must be denied due to the lack of entitlement under the law.  Sabonis v. West, 6 Vet. App. 426, 430 (1994). 



ORDER

The claims for § 1318 DIC and accrued benefits are denied.


REMAND

As concerning the remaining claims, although the appellant has stated that she and the Veteran were married at the time of his death, evidence in the file calls this into question and raises the issue of whether she is, in fact, entitled to recognition as his lawful surviving spouse, to in turn establish her as an eligible applicant for the claimed VA death benefits.  This threshold preliminary issue must be resolved prior to adjudicating her remaining claims, else, she has no standing to bring or pursue these claims.

A "spouse" is a person of the opposite sex whose "marriage" to the Veteran meets the requirements of 38 C.F.R. § 3.1(j).  38 C.F.R. § 3.50(a).  "Marriage" means a marriage valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j). 

A surviving spouse is defined as a person (a) of the opposite sex; (b) who was the spouse of the Veteran at the time of the Veteran's death; (c) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death, except where there was a separation that was due to the misconduct of, or procured by, the Veteran without the fault of the spouse; and (d) who has not remarried (or engaged in conduct not applicable here).  38 U.S.C.A. § 101(3); see also 38 C.F.R. § 3.50(b) . 


Provided that an attempted marriage was invalid by reason of a legal impediment, the marriage will nevertheless be deemed valid if:  (a) the marriage occurred one year or more before the Veteran died or existed for any period of time if a child was born of the purported marriage or was born to them before such marriage, and (b) the claimant entered into the marriage without knowledge of the legal impediment, and (c) the claimant cohabited with the Veteran continuously from the date of marriage to the date of his or her death, and (d) no claim has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits other than accrued monthly benefits covering a period prior to the Veteran's death.  38 C.F.R. § 3.52.

The term "legal impediment" under this regulation has been interpreted in an opinion by VA's Office of General Counsel to include the requirement of a marriage ceremony by a jurisdiction which does not recognize common law marriage.  See VAOGCPREC 58-91 (June 17, 1991).  The United States Court of Appeals for Veterans Claims (Court) also addressed this matter in Colon v. Brown, 9 Vet. App. 104, 107-08 (1996), wherein it held that in cases where there is an impediment to entering into a common-law marriage, if the appellant was unaware of the impediment, then an otherwise invalid common-law marriage could be deemed valid.  Furthermore, where a surviving spouse has submitted proof of marriage and also meets the requirements of section 3.52, the claimant's signed statement that she had no knowledge of an impediment to a marriage to the Veteran will be accepted as proof of the fact, in the absence of information to the contrary.  38 C.F.R. § 3.205(c).

Here, a review of the claims file reflects that at the time of his initial claim for VA benefits in May 2005, the Veteran indicated he was then currently separated from his spouse; he also stated that he was divorced.  A contemporaneous May 2005 VA outpatient treatment record shows he reported that he had been separated from his wife for three years.

In a July 2006 letter to VA, the Veteran stated that his marriage of 12 years had ended in divorce.

In an April 2007 statement, the appellant indicated that she and the Veteran had reconciled and were living together.  In an August 2007 statement, she said she was his wife and had been married to him since 1989.

In a February 2007 Declaration of Status of Dependents, the Veteran reported that he had married the appellant in October 1989 and was divorced from her in 2005.  He acknowledged they were reconciling their marriage, were living together, and were in the process of getting remarried.

An April 2007 report of contact reflects that the Veteran indicated he had been married to the appellant on two separate occasions, the first from October 1990 to October 2005, and the place of marriage and of termination was Philadelphia.  A VA employee noted on the report that it was determined the Veteran was not then currently married to the appellant.  In April 2007, the RO awarded the Veteran a dependency allowance for his two children only, not also for the appellant.

A report of a November 2007 VA examination reflects that the Veteran indicated that he was divorced from his wife in 2005, but was now back with his wife.

The Veteran's death certificate lists the appellant as his wife, and the informant was his father.

In April 2008, the appellant filed a claim for VA death benefits, stating that she is the Veteran's lawful surviving spouse.  She indicated they were married in October 1989 and enclosed a copy of their marriage certificate verifying this.


Because of the conflicting evidence of record concerning whether they were married when he died in March 2008, this needs to be determined before deciding whether she has standing to bring the remaining claims for cause of death and for death pension benefits.  If she was not married to him when he died, then she necessarily is not a proper claimant for these benefits under the law.  See 38 U.S.C.A. §§ 101(3), 1310, 1541; 38 C.F.R. §§ 3.1(j); 3.50, 3.54.  If, on the other hand, she was married to him, then she has standing to bring these death claims.  She indicated during her recent October 2011 videoconference hearing that her true motivation for bringing these claims is to try and get some VA benefits for their two daughters, not for her personally.

Accordingly, these remaining claims must be remanded to obtain documentary evidence showing the appellant and the Veteran were remarried after their supposed October 2005 divorce.  

Furthermore, the Court has held that when adjudicating a claim for DIC, so including for cause of death, VA must perform a different analysis depending upon whether a Veteran was service connected for a disability during his or her lifetime, and concluded generally that 38 U.S.C.A. § 5103(a) notice for a DIC case must include:  (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death, (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously 
service-connected condition, and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-353 (2007).


Here, while the June 2011 notice letter generally addresses what is required to establish service connection for the cause of the Veteran's death, the letter does not include a statement of the conditions for which the Veteran was service connected at the time of his death.  The Court held in Hupp that the section 5103(a) notice letter should be specifically "tailored" and must respond to the particulars of the application submitted.  The June 2011 letter does not, however, so additional Hupp notice is needed as well. 

Accordingly, these remaining claims are REMANDED for the following additional development and consideration:

1.  Send the appellant an additional VCAA notice letter to comply with the Court's holding in Hupp v. Nicholson, 21 Vet. App. 342, 352 (2007). 

2.  Also ask the appellant to submit a copy of a marriage certificate or other documentary evidence showing that she and the Veteran were remarried after their supposed October 2005 divorce (so as to in turn establish they were married when he did in March 2008).  

3.  Then readjudicate these remaining claims for service connection for the cause of the Veteran's death and for VA death pension benefits.  If these claims continue to be denied, send the appellant and her representative another SSOC and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims. 

The appellant has the right to submit additional evidence and argument concerning the claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


